*132ORDER
PER CURIAM:
On September 23, 1999, the Secretary filed a motion for an extension of time until October 23, 1999, to respond to the Court’s August 24, 1999, briefing order. On September 28, 1999, the Clerk of the Court, at the direction of the panel, stamp-granted the motion and permitted the Secretary to file until October 25, 1999, a Monday, to file his response. On October 1, 1999, the pro se appellant filed an objection to the Secretary’s September 23, 1999, motion; the appellant asserts that “[t]he history of Appellee in this case is a failure in every instance to file a timely pleading when required.” In light of the appellant’s opposition, the Court will revoke the Clerk’s September 28, 1999, stamp-grant.
The Court notes that the Secretary has been granted a 60-day extension of time to file the designation of the record and another 60-day extension of time to file his brief. In contrast, the appellant has requested no extensions of time. See In re A Proposed Amendment to Rule 26(b), 12 Vet.App. 432, 436 (1998) (en banc memorandum and order) (in considering motions for extension of time, Court will consider “total record of the timeliness of filings by the moving party” and “the extent to which [the party opposing an extension motion] has been granted extensions”). Hence, the appellant’s assertions are substantiated, and the Court will construe the appellant’s “objection as an objection to any further extension motion in [this] case.” Id. at 436. Accordingly, the Court trusts that the Secretary will file his response not later than October 25, 1999.
On consideration of the foregoing, it is
ORDERED that, the Court’s September 28, 1999, stamp-grant is revoked. It is further
ORDERED that the Secretary’s motion is granted. The Secretary is directed to file his response not later than October 25, 1999.